DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because by the inclusion of “(Figure 2)” such makes it more than one paragraph in length, and the inclusion of legal phraseology such as “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 1 is objected to because of the following informalities:  in line 1 the word “comprising” is misspelled, and appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beijing (WO 2013/120459).  For further description of how this reference meets the claim language see the PCT forms, the following is the best understanding of what the reference teaches and how it was applied in the PCT.  The reference to Beijing discloses the recited vacuum insulated line comprising an inner and an outer corrugated hose 1 and 3 (see fig 1) which are separated from one another by an evacuated intermediate space (seen as a gap between the hoses 1 and 3 which is not shown to have anything in the gap and is sealed at the ends and believed to be a vacuum as suggested by the PCT), wherein one of the corrugated hoses is encased with a reinforcement hose which is tension-resistant and/or compression-resistant in an axial direction (It shows 2 and 4 as some type of sleeve provided over each corrugated hose and believed to provide at least some support to the corrugations which would to some extent reinforce them with at least a tension or compression resistance they would not have in the axial direction without a sleeve provided around the corrugated layer), with regards to claim 4 in figure 1 the corrugated hoses are seen to be corrugated in a circumferential direction (the extend around the circumference) and flexible (corrugated tubes are more flexible than non-corrugated tubes), as per claim 5 the reinforcement hose 2,4 is designed to be flexible (it appears in fig 1 that the reinforcement hoses are some form of cross-hatch that suggests woven layers which would be flexible), with regards to claim 7, the inner and outer corrugated hose are welded to one another in vacuum tight fashion at their ends (fig 1 shows the ends are closed and since the corrugated tubes are in the abstract said to be metal it is clear such would be welded to achieve this, and the PCT suggests by this claim being included as an X reference that the specification mentions welding), with regards to claim 8, it is seen in figure 1 that there are two what appear to be woven reinforcement hoses 2,4 about the inner and outer hoses 1,3 where one can be considered as the reinforcement hose while the other is considered a mesh (which meets claim 8), and with respect to claim 9, since such is also rejected as an X reference in the PCT it is .

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns (3490496).  The reference to Stearns discloses the recited vacuum insulated line (col 1, 36-40 describes an insulating space that can have insulation and be evacuated or both; col 4, lines 3-10 mention vacuum), comprising an inner and outer corrugated hose 10 and 12 which are separated from one another by an evacuated intermediate space (see fig 2 and col 1, 36-40), wherein on of the corrugated hoses is encased with a reinforcement hose 20,52,54 (there can be more than one reinforcement 20, col 3, lines 74-75 and being wound in a helical fashion essentially define a tubular center which can be considered as being a hose or combined with 52,54 definitely define a hose), which is tension resistant and/or compression resistant in an axial direction (col 1, lines 50-53 and col 2, lines 38-65 discuss specific ribbon shape and that such rigidifying the corrugated tube structure which suggests at least some degree of resistance to tension and/or compression in an axial direction via notches discussed in col 3 lines 39-45; and further reinforcing braid 50 can also be provide as well, and further col 4, lines 3-10 also discuss rigidity), with respect to claim 2, as set forth above at least ribbon portion 20 is formed as a wound hose since it is spirally provided in a wound manner (see fig 1), with respect to claim 3, the hose is constructed from interconnected plastic elements which are movable relative to one another (col 3 lines 73-75 mention more than one including at least two ribbons which are shown to be helically wound, and col strips 20 can be a plastic or metal and helically wound in col 2 lines 38-45 which would be interconnected via their contact with the inner and outer corrugated hoses, but would still allow some amount of movement on flexing naturally), with respect to claim 4 the corrugations of the corrugated hoses are seen to be radially outward around the circumference of the hoses layers and therefore would be corrugated in a circumferential direction and would be flexible (col 1, 41-45 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beijing in view of Espinasse (2015/0276118).  The reference to Beijing discloses all of the recited structure with the exception of forming the reinforcement hose as a wound hose made of interconnected plastic elements movable relative to one another or interconnected metal strips.  The reference to Espinasse discloses the recited line for cryogenic use (title) which can be seen in figure 2 to have an inner corrugated hose 56, which can be encased with a reinforcement hose 42,42A,42B which can be formed of plastic strips or tapes, or can be metal strips or tapes (see [0084] which are helically wound over the corrugated layer as seen in fig 2, and due to be wound in the fashion they are covering gaps and such between layers 42A and 42B are considered to be interconnected at least by contact with one another), and the tube is assembled with welding as is known in the art [0081], where the layer 42 is provided as a tensile armor layer to provide tensile resistance at least.  It would have been obvious to one skilled in the art to modify the inner reinforcement hose of Beijing by substituting a wound hose of plastic tapes or metal tapes that are interconnected as suggested by Espinasse as such teaches a known manner to provide tensile reinforcement to the outside of a corrugated tube to provide the needed strength especially if such is used in subsea applications to increase the usefulness of the tube while insuring it can withstand various forces it is exposed to in the environment.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns in view of Leonard (4036618).  The reference to Stearns discloses all of the recited structure with the exception of providing a mesh on the outer corrugated hose and using welds to connect the hose in a vacuum tight fashion at the ends.  The reference to Leonard discloses that it is old and well known in the art of corrugated cryogenic hoses (title) with vacuum insulation (col 4, lines 52-58 discusses vacuum) can be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Chahine, Booth, Kim, Frohne, Pionetti, WItz, Farrar, Lindsay, Henderson, and Gropp disclosing state of the art hoses with corrugations, reinforcement layers, used for cryogenic uses or have vacuum insulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH